Title: To James Madison from Tench Coxe, 23 July 1788
From: Coxe, Tench
To: Madison, James


Dear SirPhilada. July 23d. 1788
Since you left Philadelphia I have kept my attention awake to the conduct of the most able—as well as the most active members of the late opposition. I find those who were excessively violent, active & unreserved in their opposition are perfectly silent. Their conduct carries more of ceasing to oppose, than of acquiescence. But some of the most sensible, cautious and artful characters express a disposition to acquiesce in the execution of the Government, and at the same bring forward the Idea of Amendments. Among them is constantly the resumption of the power of direct taxation. This seems to be the point most dear to the opposition here, and no other is much felt. They sometimes wish the house of representatives larger, & some few press it a good deal. I see no objection to it at present, except the encrease of expence, tho I have never considered it. The government would certainly be more popular, on every other account than the expence, if the Representatives were more numerous.
The argument urged here against direct taxation by the federal legislature is that no uniform mode can be devised that will be found practicable, & that, if the mode is not uniform, it will be considered as partial. In other places it has been opposed because it will reduce the importance of the state governments. The latter, I believe, is the principal reason here tho covered & kept out of sight by putting the other forward. An Argument in favor of direct taxation being left with Congress, of some weight & of a very popular complexion, is that the federal house (the great check belonging to the people at large) is constituted upon more equal & truely republican principles than the greater part of the most numerous houses of state legislature. In analyzing the federal & state legislatures a few evenings past to see which of them upon a jealous popular inspection would best stand the touchstone of the peoples feelings & of reason, I find but one point or degree in which the federal house deviates from an equal distribution of power & votes among the people at large, & that is in the slave states, where 3/5 of persons not free are thrown in to fix the Number of Representatives. In the state Governments there are several instances of Counties or districts of the smallest size sending the same number of senators as counties & districts of twice the size, and of counties of the smallest size sending the same Number of Reps. as counties of three, four & five times their size. Instead of size I should have said population. This argument I have introduced in the enclosed paper which was written to soothe some remaining discontents in one or two of our western Counties that have been very grossly deceived. If it will be of any service in the less enlightened parts of New York, it might be of use to republish it.
I forgot to ask you, if you had time to make any enquiries or observation upon the subject of cotton planting in Virginia. I have seen a letter of Genl. Pinckneys, in which he mentions that he & Mr. E. Rutledge have put in 25 Acres on a farm they own, and that Genl. Moultrie has put in 50. Acres. He adds, that they have planted all the seed they could procure in the different parishes, that were fit for that cultivation.
I am extremely anxious (not so much as a Philadelphian) about the first place of meeting of the New Government. Tis a Subject on which I would not wish to draw you out, as you are situated. Satisfied as I am that the execution of the Government, the means of information & our national Consequence in Europe would be benefited by coming here, I wish it upon the clearest Conviction that it would be for the good of our Country. I wish it too from another circumstance, that it would place me within the reach of one whose acquaintance, and if circumstances or experience should justify it, whose friendship would be to me one of the most grateful Circumstances that could take place. I am, dear Sir, with great truth your mo. respectf. h. Servt.
Tench Coxe
